As filed with the Securities and Exchange Commission on July 21, 2011 1933 Act File No. 333- 1940 Act File No. 811-22586 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. o POST-EFFECTIVE AMENDMENT NO. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. o (Check appropriate box or boxes) JOHN HANCOCK EMERGING MARKETS INCOME FUND (Exact Name of Registrant as Specified in Charter) 601 Congress Street, Boston, Massachusetts02210-2805 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:1-800-344-1029 Thomas M. Kinzler, Esq. 601 Congress Street, Boston, Massachusetts 02210-2805 Name and Address (of Agent for Service) Copies of Communications to: Mark P. Goshko, Esq. K&L Gates LLP One Lincoln Street Boston, Massachusetts 02111-2950 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.o It is proposed that this filing will become effective (check appropriate box): o when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fees Common Shares of Beneficial Interest, $0.01 par value per share Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933. Includes Shares that may be offered to the Underwriters pursuant to an option to cover over-allotments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS SUBJECT TO COMPLETION DATED 21, 2011 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Shares (COMPANY LOGO) John Hancock Emerging Markets Income Fund Common Shares Investment Objectives. John Hancock Emerging Markets Income Fund (the “Fund”) is a newly organized, non-diversified, closed-end management investment company.The Fund’s investment objective is to provide high current income.As a secondary investment objective, the Fund will seek capital appreciation.There can be no assurance that the Fund will achieve its investment objectives. Investment Strategies.The Fund normally will invest at least 80% of its net assets (plus borrowings for investment purposes) in Emerging Markets Securities(the “80% policy”). “Emerging Markets Securities” include fixed income securities and other securities and instruments (including derivatives) that are economically tied to emerging market countries. Emerging market countries are defined as those countries that, at the time of investment, are (i) included in the JP Morgan EMBI Global Index, the JP Morgan CEMBI Broad Index, or the JP Morgan GBI-EM Global Diversified Index; (ii) classified by the World Bank as low or middle income in its annual classification of national incomes; or (iii) classified by the World Bank as high income in its annual classification of national incomes, but that are not OECD members. It is anticipated that the Fund will focus most of its investments in Asia, Africa, the Middle East, Latin America and the developing countries of Europe. Emerging Markets Securities may be denominated in non-U.S. currencies or the U.S. dollar.The Fund may use derivatives for hedging, investment or leverage purposes. Although the Fund is not limited in the types of derivatives it can use, the Fund currently expects that its derivatives transactions will consist primarily of the following instruments and transactions: credit linked notes, foreign currency forward contracts (in both deliverable and non-deliverable form), credit default swaps (referencing either a single issuer, a basket of issuers, or an index (“CDX”)), interest rate swaps, total return swaps (on individual securities, groups of securities, or indices), and interest rate and foreign exchange futures contracts and options.The Fund may invest, without limitation, in debt securities that are rated below investment grade by a nationally recognized statistical rating organization or unrated securities that are deemed to be of comparable quality by the Sub-adviser, including defaulted securities. Because the Fund is newly organized, its common shares (the “Common Shares”) have no history of public trading. The shares of closed-end investment companies frequently trade at a discount from their net asset value and initial offering prices, which may increase investors’ risk of loss. The returns earned by Common Shareholders who purchase their shares in this offering and sell their shares below net asset value will be reduced. This risk may be greater for investors who intend to sell their shares in a relatively short period after completion of the initial public offering. Investing in the Fund’s Common Shares involves certain risks. See “Risk factors” beginning on page of this Prospectus. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to public Sales load(1) Proceeds to Fund(2) Per share Total $ $ Total assuming full exercise of the over-allotment option $ $ (see footnotes on inside front cover) The underwriters expect to deliver the Common Shares to purchasers on or about , 2011. JHA (not the Fund) will pay a structuring fee pursuant to an agreement between and JHA. JHA (and not the Fund) will pay from its own assets additional compensation pursuant to an agreement between and JHA. See “Underwriting.” In addition to the sales load, the Fund will pay offering expenses of up to $0. per common share, estimated to total $, which will reduce the “Proceeds to Fund” (above). JHA or an affiliate has agreed to pay the amount by which the aggregate of all of the Fund’s offering costs (other than sales loads) exceed $0. per common share. JHA or an affiliate has agreed to reimburse all Fund organizational costs. Offering expenses payable by the Fund do not include amounts payable by JHA to or other Underwriters, as described in footnote(1) above. (continued from previous page) Leverage. The Fund may use leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).Initially,the Fund expects to obtain leverage through reverse repurchase agreements and borrowings from certain financial institutions, in an amount equal to approximately 25-30% of the Fund’s total capital immediately after giving effect to the borrowing.In addition, the Fund may borrow through the issuance of preferred shares or other leverage financing.The Fund intends to limit its combined effective leverage ratio at the time of borrowing (measured by the aggregate dollar amount of all leverage facilities to total capital) to 33 1/3 % of the Fund’s total capital.In connection with the Fund’s use of reverse repurchase agreements, the Fund may earmark or segregate liquid assets equal to repayment obligations under such agreements in accordance with guidance from the SEC and its staff from time to time in effect.Any such use of reverse repurchase agreements would be in addition to the combined effective leverage ratio of 33 1/3% of total capital (at the time of borrowing).In addition, the Fund may borrow for temporary, emergency or other purposes as permitted under the 1940 Act.Any such indebtedness would be in addition to the combined effective leverage ratio of 33 1/3% of total capital (at the time of borrowing).The Fund’s leverage strategy may not be successful. Investment Adviser and Sub-adviser.The Fund’s investment adviser is John Hancock Advisers, LLC (the “Adviser” or “JHA”).As of , 2011, JHA and its affiliates managed approximately $ billion.JHA has engaged Western Asset Management Company (“Western Asset” or the “Sub-adviser”) to serve as a sub-adviser to the Fund.Western Asset will be responsible for day-to-day management of the Fund.In connection with Western Asset’s service to the Fund, Western Asset Management Company Pte. Ltd. in Singapore (“Western Singapore”), Western Asset Management Company Ltd. in Japan (“Western Japan”) and Western Asset Management Company Limited in London (“Western Asset Limited” and, together with Western Singapore and Western Japan, the “Sub-subadvisers”) will act as sub-subadvisers 2 to the Fund and be responsible, generally, for managing Asian (excluding Japan), Japanese, global and non-U.S. dollar fixed income strategies, respectively. See “Management of the Fund—The Sub-adviser.” The Fund’s net asset value and distribution rate will vary and may be affected by numerous factors, including, but not limited to, changes in security prices and dividend rates. An investment in the Fund may not be appropriate for all investors. There is no assurance that the Fund will achieve its investment objectives. Please read and retain this Prospectus for future reference. A Statement of Additional Information, dated , 2011 (the “SAI”), and other materials containing additional information about the Fund have been filed with the SEC. The SAI is incorporated by reference in its entirety into this Prospectus, which means that it is considered to be part of this Prospectus. You may request a free copy of the SAI, the table of contents of which is shown on page87 of this Prospectus, and other information filed with the SEC, by calling (800)225-6020 (toll-free), by electronic mail at publicinfo@sec.gov or, upon payment of copying fees, by writing to the SEC’s public reference room, Washington, DC 20549-0102. Information relating to the public reference room may be obtained by calling the SEC at (202)551-8090. Upon completion of this offering, the Fund will file annual and semi-annual shareholder reports, proxy statements and other information with the SEC. To obtain this information or the Fund’s SAI electronically, please visit the Fund’s web site (www.jhfunds.com) or call (800)225-6020 (toll-free). You may also call this number to request additional information or to make other inquiries pertaining to the Fund. You may also obtain a copy of any information regarding the Fund filed with the SEC from the SEC’s web site (www.sec.gov). Exchange listing.The Fund intends to apply for listing of the Common Shares on the New York Stock Exchange under the symbol “.” The Fund’s Common Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. The underwriters named in the Prospectus may purchase up to additional Common Shares from the Fund under certain circumstances. You should rely only on the information contained or incorporated by reference in this Prospectus. The Fund has not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The Fund is not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The Fund will notify shareholders promptly of any material change to this Prospectus during the period the Fund is required to deliver the Prospectus. The Fund’s business, financial condition and results of operations may have changed since the date of this Prospectus. 3 TABLE OF CONTENTS Prospectus summary 5 Summary of Fund expenses 21 The Fund 23 Use of proceeds 23 Investment objectives and principal investment strategies 23 Risk factors 46 Management of the Fund 59 Dividends and distributions; Automatic Dividend Reinvestment Plan 64 Closed-end fund structure 67 U.S. federal income tax matters 67 Underwriting 77 Table of contents for the Statement of Additional Information 82 Until , 2011 (25days after the date of this Prospectus), all dealers that buy, sell or trade the Common Shares, whether or not participating in this offering, may be required to deliver a Prospectus. This requirement is in addition to the dealers’ obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 4 Prospectus summary This is only a summary. You should review the more detailed information elsewhere in this Prospectus and in the Statement of Additional Information prior to making an investment in the Fund. See “Risk factors.” THE FUND John Hancock Emerging Markets Income Fund (the “Fund”) is a newly organized, non-diversified, closed-end management investment company. THE OFFERING The Fund is offering common shares of beneficial interest (the “Common Shares”), par value $0.01 per Share, through a group of underwriters (the “Underwriters”) led by . The Underwriters have been granted an option by the Fund to purchase up to additional Common Shares solely to cover over-allotments, if any. The initial public offering price is $ per Share. The minimum purchase in this offering is 100 Common Shares ($). See “Underwriting.”The Fund’s investment adviser is John Hancock Advisers, LLC (the “Adviser” or “JHA”).The Adviser has agreed to pay the amount by which the aggregate of all of the Fund’s offering costs (other than the sales load) exceed $0. per Share. The Adviser has agreed to pay all organizational costs of the Fund. LISTING AND SYMBOL The Fund intends to apply for listing of the Common Shares on the New York Stock Exchange under the symbol “.” INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES Investment Objectives The Fund’s investment objective is to provide high current income.As a secondary investment objective, the Fund will seek capital appreciation.There can be no assurance that the Fund will achieve its investment objectives. Principal Investment Strategies The Fund normally will invest at least 80% of its net assets (plus borrowings for investment purposes) in Emerging Markets Securities(the “80% policy”). “Emerging Markets Securities” include fixed income securities and other securities and instruments (including derivatives) that are economically tied to emerging market countries. Emerging market countries are defined as those countries that, at the time of investment, are (i) included in the JP Morgan EMBI Global Index, the JP Morgan CEMBI Broad Index, or the JP Morgan GBI-EM Global Diversified Index; (ii) classified by the World Bank as low or middle income in its annual classification of national incomes; or (iii) classified by the World Bank as high income in its annual classification of national incomes, but that are not OECD members. It is anticipated that the Fund will focus most of its investments in Asia, Africa, the Middle East, Latin America and the developing countries of Europe. The Fund’s investment objectives and 80% policy are non-fundamental, and may be changed without shareholder approval. The Fund may use derivatives for hedging, investment or leverage purposes. Although Emerging Markets Securities may include any derivative or other instrument that provides the Fund with exposure to 5 emerging markets, the Fund currently expects that its derivatives transactions will consist primarily of the following instruments and transactions: credit linked notes, foreign currency forward contracts (in both deliverable and non-deliverable form), credit default swaps (referencing either a single issuer, a basket of issuers, or an index (“CDX”)), interest rate swaps, total return swaps (on individual securities, groups of securities, or indices), and interest rate and foreign exchange futures contracts and options.The Fund may use these instruments for hedging purposes, for leverage or otherwise to gain, or reduce, long or short exposure to emerging securities markets (for example, credit linked notes may be used to gain exposure to certain emerging markets fixed income securities). Emerging Markets Securities may be denominated in non-U.S. currencies or the U.S. dollar. The Fund’s investments may include, among other things, sovereign debt obligations, corporate debt securities, structured notes, convertible securities, securities issued by supranational organizations, floating rate commercial loans, securitized loan participations, Rule 144A securities, non-U.S. currencies, currency forward contracts and other foreign currency transactions, and derivatives related to or referencing these types of securities and instruments. The Fund seeks income and capital appreciation through country selection, sector selection, security selection and currency selection. The Fund initially intends to invest less than 25% of its assets in a single country, and thereafter less than 50% of its assets in a single country. Western Asset’s emerging market investment process begins with a top-down economic assessment as determined by the U.S. & Global broad market committee, which includes senior portfolio managers and senior sector specialists. Western Asset’s emerging market investment process begins with country allocation.Western Asset seeks to establish a firm view on a country’s current fundamental position and then to assess the expected future direction of each country’s fundamentals over the medium-to-long term.To achieve this goal, the research process frames its fundamental, bottom-up sovereign research in the context of the Western Asset’s top-down economic analysis of major global macroeconomic trends, and the overall risks to those trends. The analysis of each factor—and an assessment of the interplay between those factors—is used to establish the Fund portfolio’s overweight and underweight positions at a country level. In addition to Western Asset’s global macro view, to determine country allocations it also relies on a thorough analysis of each of the three primary sectors within the emerging markets universe: ●
